Citation Nr: 1715063	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of scarlet fever.   

2.  Entitlement to service connection for a heart disorder as secondary to residuals of scarlet fever.   

3.  Entitlement to service connection for a lung disorder to include chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for scarlet fever and a heart disorder, and a June 2015 rating decision that denied a claim for service connection for a lung disorder to include COPD as a result of asbestos exposure.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Scarlet fever is demonstrated in service, but resolved therein without residuals.  

2.  The weight of the evidence is against a conclusion that the Veteran has a heart disorder that is etiologically related to service, to include scarlet fever demonstrated therein; a heart disorder is not shown within one year of service.   

3.  Asbestos exposure in service is conceded but the weight of the evidence is against a conclusion that the Veteran has a lung disorder to include COPD as a result of in service asbestos exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for scarlet fever are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  The criteria for service connection for a heart disorder as secondary to residuals  of scarlet fever are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a lung disorder to include COPD as a result of asbestos exposure are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.

Specifically with regard to the claim for service connection for a lung disorder to include COPD as a result of asbestos exposure, there are no specific statutory or regulatory guidance with regard to adjudicating claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual.  See M21-1, IV.ii.1.I.3.  As the RO, and the undersigned, has conceded in-service exposure to asbestos, and the record includes a VA medical opinion addressing the matter of whether a current lung disability is the result of the presumed asbestos exposure, no further development under these manual provisions is indicated.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disorders, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the Veteran's assertions and the pertinent evidence with the above criteria in mind, the Veteran contends that he has current residuals of scarlet fever that he suffered from during service, and that such residuals include a heart disorder.  He also asserts that he developed a respiratory disorder to include COPD due to in-service asbestos exposure.

The service treatment reports (STRs) document treatment for scarlet fever on April 11, 1945; that he was in satisfactory recovery by April 24, 1945; and that he was fit to return to duty on May 2, 1945.  No further residuals of this condition during service are shown.  The STRs are silent for a heart or lung disorder. 

The first post service clinical reference of record to a cardiovascular disorder is a problem list that included coronary artery disease recorded on an October 1999 private treatment record.  Reports from treatment by a cardiologist for coronary artery disease beginning in April 2010 reflect the cardiologist recording a history of the Veteran undergoing bypass surgery approximately twenty years earlier.  

With respect to a pulmonary disorder, the first clinical reference to such is reflected on a January 1984 chest X-ray that showed possible COPD.  As set forth below, the Veteran placed the onset of respiratory symptoms in 1989 coincident with his having a heart attack.  

There is evidence supporting the Veteran's claim in the form of a March 2014 statement from J.D.M., M.D., who set forth as follows:
    
[The Veteran] now suffers from a cardiomyopathy which includes ischemic disease and electrical dysfunction requiring pacemaker defibrillator as well as many medications.  His scarlet fever illness may well have contributed to his development of a cardiomyopathy and should seriously be considered.   

His asbestos exposure was continuous during his time on board ship and he now suffers from chronic obstructive pulmonary disease and requires nocturnal oxygen.  This too seems to be a direct result in part of his service exposure. 

It is my professional opinion that [heart disease and COPD] have direct connections to his service in World War II.  While it is certainly true that other life experiences since that time probably contributed as well, these experiences and exposures of a young man initiated his health problems. 

Weighing against these positive opinions are negative opinions rendered by a VA clinicians in May, June, and July 2015.  With respect to scarlet fever, a May 2015 VA examination noted the was no "diagnosis" for scarlet fever because this condition had resolved.  After discussing the pertinent in-service history, and acknowledging the March 2014 statement by Dr. M. set forth above, the clinician found that it was not a likely as not that the Veteran had a heart disorder that was incurred in or caused by service.  The rationale was as follows: 

Clinically, it is known that scarlet fever, if left untreated, leads to rheumatic fever which could affect the heart, joints, nervous system, and skin.  Although multiple heart conditions were noted on this provider's evaluation[,] given the documentation of the [V]eteran's treatment course, coupled with the fact that he was not diagnosed with [r]heumatic fever at any time, along with review of medical records, and this provider's evaluation, it is less likely as not that the [V]eteran's current heart conditions were incurred in or caused by scarlet fever during service.  

In June 2015, following the recording of the Veteran's history of an onset of respiratory symptoms in 1989; noting that the Veteran was exposed to asbestos while serving as a machinist's mate during service; and a review of the medical evidence of record, to include three x-rays since 2008 not demonstrating asbestosis, and the March 2014 statement by Dr. M.; a VA clinician found that it was less likely as not that the Veteran had a pulmonary condition that was incurred as a result of service.  An addendum opinion completed by a VA physician in July 2015-following a review of the medical record and pulmonary asbestos literature-was as follows:  

It is well-known clinically that patients exposed to inhaled asbestos fibers routinely, and in the vast majority of cases, have no pulmonary consequences from the asbestos exposure.  Sure if you do an autopsy you will find the asbestos fibers in the lungs but unless the inhalation was massive or the patient is especially sensitive to the asbestos fibers . . . the asbestos inhalation never presents radiographically, symptomatically, or pathologically.  This is latent asbestosis. 

The second stage is radiographic asbestosis where the pleural tissues (most sensitive to asbestos) react to the asbestos fibers and form calcified pleural plagues (decades after the exposure).  This radiographic asbestosis confirms the prior asbestos inhalation was significant but the condition typically remains asymptomatic and clinically insignificant (without any significant impact on pulmonary function tests or breathing).  

The third stage is clinical asbestosis manifested either as asbestos-induced pulmonary fibrosis or lung cancer (classically mesothelioma). 

This Veteran's serial private chest radiographs confirm COPD but are silent for any calcified pleural plagues. Therefore, at worst, the Veteran has latent asbestosis with no radiographic, symptomatic, or pathologic pulmonary impact.  At best, he had no significant asbestos inhalation whatsoever.  

And there is absolutely no literature [to]support [the notion] that pulmonary asbestos exposure causes COPD. 

[The March 2014 opinion by Dr. M.] carries no weight whatsoever.  He cited no literature to support his implied asbestos induced COPD surmise because there is none.  An[d] he gave no weight to his own treating records.  Dr. M.[']s 12/29/1976 intake appointment for this Veteran recorded a long-standing pack per day of tobacco smoking (with ongoing smoking documented in Dr. M[']s records through at least the mid-1980's). There is medical consensus that smoking is the #1 cause of COPD.  For Dr. M.[] to surmise that active duty asbestos exposure caused [the Veteran's] COPD is without scientific support and clearly not an objective weighing of the risk factors (he ignored the smoking history).  

In my opinion, the Veteran's COPD is due to smoking and is not due to, or the result of, any active duty asbestos exposure. 

Of note, the Veteran's treating private cardiologist . . .  clearly noted the Veteran's COPD (with respiratory failure) was smoking induced.  Furthermore, she documented the Veteran's heart conditions were all secondary to (smoking risk factor) coronary artery disease (CAD) that resulted in ischemic heart disease (IHD) that resulted in ischemic cardiomyopathy that resulted in systolic congestive heart failure. 

There is no causative or aggravation relationship of the Veteran's CAD/IHD heart condition upon the COPD. They run their own courses but both were induced by the tobacco smoking.

Considering the positive and negative opinions set forth above in light of all the evidence of record-to include the STRs that indicate that the Veteran's in-service scarlet fever resolved therein and the lack of any relevant post-service treatment for several decades after separation from service-the Board finds the probative value of the positive opinions by Dr. M. to be outweighed by the negative VA medical opinions set forth above.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The undersigned notes that in contrast to the opinions by Dr. M.-which were not documented to have been based on a review of the clinical record and contained no rationale-the negative VA opinions are documented to have included the review and consideration of the medical evidence, to include the opinions by Dr. M., and were accompanied by detailed rationale.  In short therefore, the undersigned finds the probative weight of the negative VA opinions to exceed those of Dr. M.  Id.  

The undersigned also finds that as a heart disorder was not demonstrated, or claimed to have occurred, within one year of service, presumptive service connection for such on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

To the extent the assertions of the Veteran are being advanced in an attempt to establish that he has current residuals of scarlet fever that are related to service or that there is a medical nexus between a heart or lung disorder and service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to feelings of fatigue and shortness of breath since service, the Board finds contemporaneous evidence in the form of in-service notations that the Veteran recovered from his scarlet fever, and "normal" evaluations of the cardiovascular and respiratory systems at separation, coupled with the reasoned medical opinions of the VA examiners outlined above, to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of symptoms since service.   

In sum, the Board finds that service connection for residuals of scarlet fever, a heart disorder, and a lung disorder is not warranted.  In reaching this decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of scarlet fever is denied. 

Service connection for a heart disorder as secondary to residuals of scarlet fever is denied.   

Service connection for a lung disorder to include COPD as a result of asbestos exposure is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


